Citation Nr: 0922295	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral upper leg injuries.

2.  Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active service from September 1971 to June 
1973.

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
residuals of bilateral upper leg injuries, shin splints, and 
residuals of a stab wound to the left forearm.

In March 2005, the Board remanded this claim to the RO for 
additional development.  While the claim was in remand 
status, the RO granted service connection for PTSD and for 
residuals of a stab wound to the left forearm.  The case has 
been returned to the Board and is ready for further review. 

The issue of entitlement to service connection for residuals 
of bilateral upper leg injuries is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Bilateral shin splints are not related to military service.  


CONCLUSION OF LAW

The criteria for service connection for shin splints have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by the RO by way of a 
letter sent to the Veteran in May 2002.  Additional letters 
were sent in May 2005 and October 2006.  All letters fully 
addressed all notice elements.  The letters informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

With respect to the Dingess requirements, in October 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue decided below.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  

Service treatment records have been obtained.  VA treatment 
records and private treatment records are also on file, as 
well as records from the Social Security Administration 
(SSA).  A VA examination has been conducted and a medical 
opinion has been given.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible.  No further assistance to 
the Veteran in developing the facts pertinent to the issue on 
appeal is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The Veteran claims that service connection is warranted for 
bilateral shin splints.  In a statement received on September 
5, 2002, he stated that he injured himself marching and 
running during service and has not had full use of his legs 
since then.  He stated that he never sought treatment because 
he was young.  In his January 2003 Form 9, he stated that he 
saw doctors in service and that they would only give him 
pills and tell him to rest, and that this went on for two 
years.

The Veteran's service treatment records are negative for 
complaints or findings of shin splints.  His military 
separation examination of June 1973 failed to report whether 
his lower extremities were normal or abnormal.  The examiner 
did not summarize any defects from examination.  

The Veteran started VA treatment in January 2002.  SSA 
records show that in August 2002, he complained of leg pain 
on evaluation, and the examiner noted that throughout the 
extensive VA records there is no showing of serious leg 
problems.  VA records dated through 2007 are in the file.  
While there are findings of knee complaints and left 
quadriceps tenderness, none of the records reflect treatment 
for shin splints.  

The Veteran was examined by VA in December 2006.  The claims 
file was reviewed by the examiner.  The Veteran reported that 
he got bilateral shin splints while running in boot camp.  
The examiner noted that he did not see in the claims file 
anywhere that the Veteran was treated for this.  Examination 
of the shins showed no deformities, no swelling, and no 
palpable tenderness.  The diagnosis was bilateral shin 
sprains.  The examiner stated that the current bilateral shin 
pains are less likely than not related to military.  

Upon careful review of the evidence of record, the Board 
finds that service connection is not warranted for bilateral 
shin splints.  First, it is unlcear whether the Veteran 
actually has shin splints.  The only diagnosis of bilateral 
shin sprains was on VA examination in December 2006.  
However, at that time examination showed no deformities, 
swelling, or palpable tenderness of the shins.  And in his 
subsequent opinion, the examiner noted "shin pains."  Pain 
alone does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  Regardless, for the 
sake of argument, the Board will assume that the Veteran has 
shin splints.

The Veteran has stated that he had shin splints during 
service; however, he is not competent to diagnose shin 
splints.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, his statements about symtpomatology during and 
continuing since service are not credible.  The service 
treatment records are negative for any complaints or findings 
of shin splints.  While the Veteran maintains that he did not 
seek treatment for his shins because he was young, the 
service treatment records reflect that he sought treatment 
for several problems, including blisters on his feet, a rash, 
and headaches.  The Veteran has also stated that he did in 
fact seek treatment during service, but that doctors would 
only give him pills and tell him to rest, and that this went 
on for two years.  It strains credibility that his shin 
complaints which reportedly persisted for two years would not 
be documented in his treatment records, particularly in light 
of the fact that his treatment for other problems (blisters, 
rash, headaches) was documented.  

The Veteran has submitted lay statements from his niece and 
from his sister.  His sister stated that the Veteran had 
problems with his knees since 1994 and his niece stated that 
the Veteran had problems with his legs since 1993.  It is 
noted that these statements add no support to the Veteran's 
claim as to continuity of symptoms since he was separated 
from service in 1973, some 20 years prior to the dates noted 
by his lay witnesses as the dates that they witnessed the 
Veteran having problems with his legs.  

In sum, there is no indication of complaints or findings of 
shin splints during service or for over 30 years after 
service.  For the reasons set for the above, the Veteran's 
statements about symtpomatology during and continuing since 
service are not credible.  And the December 2006 VA examiner 
reported that in his opinion bilateral shin pains were not 
related to the military.  This opinion stands uncontradicted 
in the record.  There is no competent and/or credible 
evidence of record relating shin splints to active service.  
As a consequence, it is found that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for shin splints and the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for shin splints is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran claims that he has a bilateral upper leg disorder 
that is related to his military service.  In response to a 
March 2005 Board remand, the RO scheduled an examination for 
the Veteran which was to include an opinion regarding the 
etiology of the Veteran's bilateral upper leg complaints.  

In December 2006, the Veteran was examined by VA.  The 
Veteran reported that he was building a boat and that a 
cheater bar slammed against his thighs.  He stated that he 
was on crutches for three weeks.  The examiner noted that he 
did not find any documents in the file stating this, and 
offered an opinion as to the etiology of the disorder.  The 
Board notes however, that the Veteran's service treatment 
records do confirm that the Veteran was treated in October 
1972 after being hit in the right leg at mid-thigh level.  
Thus, a remand is necessary for an addendum opinion from the 
examiner, after reviewing the file and considering the in-
service injury.   

Accordingly, this appeal is REMANDED for the following:

1.  An addendum to the December 2006 VA 
examination should be requested.  If the 
December 2006 examiner is not available, 
schedule the Veteran for an additional VA 
examination.  

After reviewing the claims folder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a probability of at least 50 percent) 
that any current upper leg disorder had 
its onset during active service or is 
related to an in-service disease, event, 
or injury.  In providing this opinion, 
the examiner should discuss the 
significance, if any, of the complaints 
and findings related to the Veteran's 
right mid-thigh injury in October 1972.  

A complete rationale should be provided 
for all opinions given. 

2.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


